Citation Nr: 1746527	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to September 1971.

This case comes before the Board of Veterans' Appeals (Board) from an August 1976 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  The case was most recently certified to the Board by the Winston Salem, North Carolina RO.  

The Board remanded the case for a videoconference hearing in July 2015, and the Veteran testified before the undersigned in January 2016.  The case was then remanded for further development in May 2016.

In May 2016, the Board also remanded the issues of entitlement to service connection for low back, left knee and right knee disorders.  In an August 2017 rating decision entitlement to service connection for lumbar degenerative disc disease, residuals of a right knee meniscal tear with limitation of motion, and a left knee limitation of motion was granted.  That award constitutes a full grant of these claims, and they are considered resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In May 2011, the Veteran submitted a Privacy Act request for a copy of his service treatment records, including treatment records pertaining to care for hemorrhoids at Womack Army Hospital.  Although the latter records were not of record in May 2011, they were associated with the record in March 2017.  Because the Board is granting entitlement to service connection for hemorrhoids and does not want to delay the Veteran's receipt of these benefits, the Board is proceeding with the adjudication of this issue at this time.  The Agency of Original Jurisdiction (AOJ) is, however, directed to fulfill the appellant's Privacy Act request as soon as possible.

In the Board's May 2016 remand, the issue of entitlement to a total disability rating based on individual unemployability was remanded.  On further review the Board finds that remanding that issue was inappropriate.  The issues on appeal in May 2016 were generally limited to claims of entitlement to service connection.  The only claim for an increased rating pertained to a bilateral hearing loss and the Veteran was not claiming that he was unemployable because of a hearing loss.  As such, a claim of entitlement to individual unemployability should not have been remanded.  Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran did, however, allege in a December 2013 letter that he was unable to work in part due to his knee and back disabilities.  Given the August 2017 rating decision granting entitlement to service connection for lumbar degenerative disc disease, residuals of a right knee meniscal tear with limitation of motion, and a left knee limitation of motion the December 2013 letter constitutes a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  As such, the December 2013 claim of entitlement to a total disability rating based on individual unemployability is referred to the AOJ for appropriate development.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  VA's receipt of additional pertinent service treatment records in 2017 requires reconsideration of the August 1976 rating decision. 

2.  The Veteran underwent surgery for hemorrhoids in service in April 1970.

3.  The Veteran has a current chronic hemorrhoids disorder which had its onset during his active duty service.


CONCLUSIONS OF LAW

1.  The August 1976 rating decision was not final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(c) (2016).

2.  Hemorrhoids were incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has had a chronic hemorrhoid disorder since service.    The Veteran testified at his January 2016 Board hearing that he was first treated for hemorrhoids in service at Womack Army Medical Hospital where he underwent surgery for hemorrhoids.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, the Board finds that all requirements for entitlement to service connection for hemorrhoids are met.  Service treatment records show that in April 1970, he underwent incision and drainage surgery for thrombosed external hemorrhoids.  VA treatment records clearly show current treatment related to hemorrhoids.  In April 2002, he was noted to have had a longstanding history of hemorrhoids, and in April 2010, a colonoscopy found small internal hemorrhoids.  The Veteran has also credibly alleged that his hemorrhoids in service have continuously bothered him from that time to the present.

While the June 2016 the examiner concluded that the Veteran's hemorrhoids were less likely than not incurred in or caused by service, his rationale was that the Veteran's service treatment records were silent for treatment or diagnosis of hemorrhoids, and that the appellant's testimony was "not sufficient evidence to indicate this problem originated during active duty."  As service treatment records showing treatment for hemorrhoids have now been found, the June 2016 opinion holds no probative value, as it was based on an inaccurate understanding of the Veteran's service and medical history.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate factual premise is not probative.).

The Board also finds that because the Veteran's service treatment records clearly establish that he was treated for hemorrhoids in service, and VA failed to obtain these records when the Veteran submitted his initial claim in December 1975, that claim remains pending to the current day.  38 C.F.R. § 3.156 (c) (If, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.)  

The Veteran's claim of entitlement to service connection for hemorrhoids was previously denied in August 1976 and April 2009 rating decisions.  While the Board's May 2016 decision found that new and material evidence had been submitted and reopened this issue, the Board now finds that new and material evidence was not required to reconsider this claim.  38 C.F.R. § 3.156(a).

In this case, VA failed to obtain all of the Veteran's service treatment records at the time of the August 1976 rating decision, despite the appellant clearly identifying where and approximately when he received this treatment in his December 1975 claim.  These service treatment records, which were not associated with the record until March 2017, fall within the exception created by 38 C.F.R. § 3.156(c), as such records were in existence at the time of the original denial of service connection and are relevant to the issue of entitlement to service connection for hemorrhoids.  The Veteran is therefore entitlement to reconsideration of his original claim.  The effective date of any award is to be the date entitlement arose or the date of receipt of the previously denied claim.  See 38 C.F.R. § 3.156(c)(3).

In sum, the Board there is adequate medical evidence which establishes that the Veteran has a chronic hemorrhoidal disorder which was incurred during his active duty service.  The Veteran's initial December 1975 claim of entitlement to service connection for hemorrhoids is granted. 


ORDER

Entitlement to service connection for hemorrhoids is granted.


REMAND

The Veteran also claims entitlement to service connection for erectile dysfunction as secondary to his back and knee disabilities.  The Veteran's VA treatment records show a history of erectile dysfunction.

At a June 2016 VA examination the Veteran reported that erectile dysfunction began in the late 1980s or early 1990s.  The appellant reported taking Prednisone and Diclofenac for back and knee pain, and that he believed this medication was the cause of his erectile dysfunction.  The examiner opined that erectile dysfunction was less likely than not proximately due to or the result of his service-connected conditions, explaining that his erectile dysfunction was likely due to hypertension and medications used to treat hypertension.  The examiner wrote that the Veteran's management of Diclofenac was not associated with erectile dysfunction.  The Board finds, however, that the June 2016 examination report is not adequate to decide the issue at this time.  

In this regard, in August 2017 service connection was granted entitlement for lumbar degenerative disc disease.  Although the June 2016 VA examiner addressed the impact of the Veteran's medication for back pain on his erectile dysfunction, he did not discuss whether lumbar degenerative disc disease caused or aggravated the claimant's erectile dysfunction.  

The Veteran has also been granted service connection for hemorrhoids.  An April 2013 urology consultation indicates that the Veteran was having painful ejaculation and voiding problems which were likely secondary to inflamed hemorrhoids.  This evidence is sufficient to trigger the duty to assist the appellant in securing a medical opinion addressing whether hemorrhoids have caused or aggravated his erectile dysfunction. 

Additionally, VA records show that in April 2016 the appellant was treated for painful ejaculation.  The claimant reported that this problem started in the 1980s after a varicocelectomy.  A scrotal ultrasound was ordered.  In October 2016, a nurse noted that the scrotal ultrasound was ordered, but radiology was unable to reach the patient and the ultrasound was cancelled.  Because it is unclear whether this scrotal ultrasound was ever completed, recent VA treatment records should be obtained prior to further adjudication.

Lastly, as noted in the introduction above, in May 2011 the Veteran requested his service treatment records, including his records of treatment for hemorrhoids at Womack Army Hospital.  While the Veteran received a response in December 2011 noting that there was no DD Form 214 or service treatment records found in his file, service treatment records pertaining to the Veteran's 1970 surgery for hemorrhoids have since been found and associated with the claims file.  Copies of these records should be mailed to the Veteran.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send to the Veteran copies of all of his service treatment records, including all records pertaining to his 1970 hemorrhoid surgery.

2. Obtain all outstanding, pertinent VA treatment records since February 2017.  All records received should be associated with the claims file.  If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.

3. Thereafter, schedule the Veteran for VA urology examination to address the nature and etiology of any erectile dysfunction or other penile disorder.  The examiner must review all records in VBMS.  After a thorough review of the claims file and medical history and performing all necessary tests and examination, the examiner is to discuss the following:

a) Does the Veteran have erectile dysfunction?

b) If so, is it at least as likely as not that the disorder was (i) caused or (ii) aggravated (worsened beyond the natural progression) by any service-connected disorder or combination of service connected disorders including lumbar degenerative disc disease, residuals of a right knee meniscal tear with limitation of motion, left knee limitation of motion, and hemorrhoids; OR medication used to treat any service-connected connected disorders?

A complete rationale must accompany any opinion provided.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

4. The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Thereafter, readjudicate the issue.  If the benefit is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


